Case 1:19-cv-02216-DAB Document 40 Filed 06/27/19 Page 1 of 2

                                                      USDC SDNY
                                                      DOCUMENT
                                                      ELECTRONICALLY FILED
                                                      DOC #:
                                                      DATE FILED: 6/27/19
                                                                  _______
Case 1:19-cv-02216-DAB Document 40 Filed 06/27/19 Page 2 of 2




                                                                GRANTED
                                                                /s/DAB
                                                                6/27/19




                                           6/27/2019
